DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. (US 20050011687 hereinafter Yamaguchi).

In regards to claim 1, Yamaguchi discloses;” A wire harness comprising: a plurality of wires (Abstract) each including a core wire (Fig. 3 (7a)) and an insulative covering that covers an outer periphery of the core wire (Fig. 3 (7b)); a plurality of protective tubes into which the plurality of wires are respectively inserted (Fig. 3 (30)), and which are each formed independently (Fig. 3 (shown)); and a fixing member that gathers together and fixes the plurality of protective tubes (Fig. 3 (40)).”

In regards to claim 2, Yamaguchi discloses;” The wire harness according to claim 1, wherein an internal space of each of the protective tubes is formed into a shape conforming to an outline of the wire (Fig. 3 (shown)).”

In regards to claim 3, Yamaguchi discloses;” The wire harness according to claim 1, comprising a plate that is in contact with an outer peripheral surface of each of the protective tubes and is provided interposed between the protective tubes that are adjacent to each other (Fig. 3 (40), where the body of (40) is in contact with each of the tubes (30)).”


Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847